DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-8 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different device having a transparent member attached to a scanning device (see Kubo ‘262).  However, The prior art of record fails to teach or suggest by a single reference or combination of references an image reading device having a reading mechanism configured to irradiate the opposing member and a medium being conveyed between the transparent member and the opposing member with light through the transparent member and to receive reflected light from the opposing member and the medium, the reading mechanism includes: a position adjuster to which the transparent member unit is secured, the position adjuster configured to change a position at which the transparent member unit is secured with respect to the reading mechanism; and a guide configured to guide the transparent member unit in a direction intersecting a direction of conveyance of the medium to detachably attach the transparent member unit to the reading mechanism, as recited in independent claim

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Nakamura (2020/0036855) teaches an image reading apparatus having a transparent member to help trap foreign substance between a conveyance guide and roller.
   Kanaya (2019/0281182)  teaches an image reading apparatus having a transparent member for detecting a shadow region formed by end of conveyed document.
   Fukushima (2018/0103171) teaches an image reading device including a transparent member to control the feeding mechanism.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 17, 2021